Case 1:16-cr-10343-ADB Document 678-1 Filed 01/15/19 Page 1 of 6




        Exhibit A
           Case 1:16-cr-10343-ADB Document 678-1 Filed 01/15/19 Page 2 of 6



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

                                                 )
UNITED STATES OF AMERICA                         )
                                                 )       No. 16-CR-10343-ADB
~                                                )
                                                 )
JOHN KAPOOR, et. al.                             )
                                                 )
                                  Defendants.    )


                          UNITED STATES' REVISED WITNESS LIST 1

           Pursuant to the Comi 's order, the United States presently intends to call the witnesses

that appear below in bold typeface. The remaining witnesses may be called as the trial

progresses. In addition, the United States reserves the right to modify and supplement this list.

We believe you can sufficiently identify each witness below based on the infon nation provided.

Therefore, we do not believe it is necessaiy to provide additional info1mation. Please let us

know if you would like more info1mation regarding the identity of the bold typeface witnesses.


     #              First                       Last                            City, State
     1.      An2el                 Alar con                            Charlotte. NC
     2.      H eather              Alfonso                             Conway, SC
     3.      Keeper of records     America Online
     4.      Tonmv                 Andersson                           Kansas Citv, MO
     5.      A witness from        Anthem, Inc.
     6.      Cathy                 Avers                               Naperville, IL
     7.      Gavin                 Awerbuch                            Bloomfield Hills, MI
     8.      M ichael              Babich                              Scottsd ale, AZ
     9.      Natalie               Babich (nee Levine)                 Scottsdale, AZ
     10.     A witness from        BCBS
     11.     Susan                 Beisler                             Mahwah. NJ
     12.     Daniel                Brennan                             SUllllnit, N J
     13.     Holly                 Brown                               Chicae:o, IL
     14.     Porsche               Brown                               New York, NY
     15.     Alec                  Burlakoff                           P alm Beach Gardens, FL


1
    The United States reserves the right to modify and supplement this witness list.
      Case 1:16-cr-10343-ADB Document 678-1 Filed 01/15/19 Page 3 of 6



#            First                    Last                          City, State
16.    Scott             Byrd                              Walkerton, IN
17.    Tamara            C ampbell                         Bradenton. Fl
18.    Betty             C arrera                          Taft, TX
19.    Frank             Case                              Hayden, CO
20.    Steve             Cellestini                        Ralei2h, NC
21.    Jessica           Chavez                            El Miraee, AZ
22.    Eric              Cherveny                          Chesterbrook, PA
23.    Fran ci           Chestang                          Creola, AL
24.    Woodrow           Chestane                          Creola. AL
25.    Terry             Childress                         Pocahontas, AR
26.    Mike              Circle                            St. George, UT
27.    Lyndsey           Clancy                            Phoenix. AZ
28.    A witness from    CM S/CM S Contractor
29.    Jeffrey           Colley                            Walpole, NH
30.    A witness from    Complian ce Integrated Services
31.    Jessica           Crane                             Boston, MA
32.    Brvan             Crawford                          Enterorise. M S
33.    A witness from    CVS C aremark
34.    Danielle          Davis                             Phoenix. AZ
35.    Sara              Dawes                             Oxford, C T
36.    Fran c            Del Fosse                         Gilbe1i , AZ
37.    Jon               Delnegro                          Phoenix, AZ
                         Deloitte Financial Adviso1y
38.    Witness(s) from
                         Services
39.    Michelle          De Pew                            Frisco, TX
40.    Larry             Dillaha                           Brentwood, T N
41.    Joseph            Duncan                            Washington, DC
       Keeper of
42.                      EJ Financial, Inc.
       Records
43.    Barbara           Evans                             Bayou La Batre, AL
44.    A witness from    Express Scripts
45.    Gilbe1i           Fanciullo                         Enfield, NH
46.    Natalie           Fekete                            Bri!Zhton, MA
47.    Darin             Fila                              Mesa, AZ
48.    April             Flana2an                          Brandenton, FL
49.    William           Fleischman                        Brooklyn , NY
50.    Kim               Fordham                           Phoenix. AZ
51.    Lacy              Fo1ienbeny                        Atlanta, GA
52.    Michael           Frey                              Orange Park, FL
53.    Alyssa            Fulton                            Chandler, AZ
54.    Raymond           Furchak                           Spring, TX
55.    Oliver            Gauthier                          Loeanville, GA
56.    Donna             Giessinger                        Flint, MI
57.    Enriaue           Gloria                            Laredo. TX

                                           2
      Case 1:16-cr-10343-ADB Document 678-1 Filed 01/15/19 Page 4 of 6



#            First                       Last                   City, State
58.    Teresa              Grasso                     Middlebmg, PA
59.    Jenna               Grosshans                  Phoenix, AZ
60.    Tena                Guellner                   Lucedale, MS
61.    Elizabeth           Gurrieri                   Gold C anyon, AZ
62.    Mia                 Guzman                     Pensacola, FL
63.    San dra             Hackel                     Shepardsville, KY
64.    Danny               Hankins                    She1wood, AR
65.    Casey               Hanoch                     Allen, TX
66.    Steven              Harper                     Scottsdale, AZ
67.    Michael             Haiiwig                    Kansas Citv, KS
68.    Jodi                Havens                     Orland Park, IL
                           Heather Alfonso
69.    Keeper of Records
                           (Comprehensive Pain)
70.    Mark                Hein                       Chandler, AZ
71.    Alisa               Helms                      Montgomery, AL
72.    Mike                Hemenway                   Hinsdale, IL
73.    Cheri               Henshaw                    Lake Havasu City, AZ
74.    Alicia              Hinesley                   Conway, AR
75.    Desiree             Hollandsworth              Oueen C reek. AZ
76.    Brid2et             Horan                      Boston, MA
77.    Richard             Horrocks                   Galveston, TX
78.    A witness from      Humana
79.    Keeper of Records   Insys Therapeutics, Inc.
80.    Danielle            Jakiela                    Wallingford, CT
81.    Yoshiko             Jamison                    Gilbe1i , AZ
82.    Michelle            Kamzvuk                    Milford, CT
                                                      E mpire Restaurant,
83.    Charles             Kane                       Northern Avenue, Boston,
                                                      MA
84.    Sherrie             Kesterson                  Hensley, AR
85.    Parveen             Khanna                     Jacksonville, FL
86.    Chris               Klemick                    Conshohocken, PA
87.    Tracy               Krane                      Lon2 Beach, CA
88.    Jennifer            Krenkel                    Man chester NH
89.    Paul                Lara                       San Antonio, TX
90.    Lillian             Lo2atti Santos             Revere, MA/Boca Raton, FL
91.    Dominique           Lukic                      Drexel Hill, PA
92.    Sadaf               Malik                      Newark, CA
93.    Brandon             Marshall                   Newoort. RI
94.    John                Mass                       Steamboat Springs, CO
95.    Justin              Mccaughan                  Po1iland, TX
96.    Deborah             McClanahan                 Bossier Citv, LA
97.    Dan                 Mcconaghy                  Creola, AL
98.    Keeper of Records   McKesson

                                            3
       Case 1:16-cr-10343-ADB Document 678-1 Filed 01/15/19 Page 5 of 6



#             First                      Last                          City, State
99.     Beth                Mc Key                           Oxford, MS
100.    Dan                 Metzler                          Conshohocken, PA
101.    L yndsey            Meyer                            Phoenix, AZ
102.    Rachel              Moore                            Pace, FL
103.    Matthew             N apoletano                      Buffalo, NY
104.    Aqsa                N awaz                           Hoover, AL
105.    Clavton             Boauet (Ootum RX)                Houston. TX
106.    Nellie              Oquendo                          Phoenix, AZ
107.    Graves              Owen                             Fredericksbm g TX
108.    Pati·ick            Paige                            West Palm Beach, FL
109.    Jeffrey             Pearlman                         Woodcliff Lake, NJ
110.    Natalie             Perhacs                          Fairhope, AL
111.    A witness from      Plan365
112.    Brianne             Plont                            Meriden, CT
113.    Keeper of Records   practice of Christopher Clough
114.    Keeper of Records   practice of Dr. Ahmad
115.    Keeper of Records   practice of Dr. Awerbuch
                            practice of Dr. Chun (Sarasota
116.    Keeper of Records
                            Pain Associates)
117.    Keeper of Records   practice of Dr. Couch
118.    Keeper of Records   practice of Dr. Frey
119.    Keeper of Records   practice of Dr. Madison
120.    Keeper of Records   practice of Dr. Ruan
121.    Keeper of Records   practice of Dr. Somerville
122.    Todd                Prou2h                           Richmond, VA
123.    Joseph              Rannazzisi                       Deer Park, NY
124.    Dion                Reimer                           Burnsville, MN
125.    Channing            Reynolds                         Steamboat, CO
126.    Maurv               Rice                             Chandler. AZ
127.    J. Carlos           Roman                            Little Rock, AR
128.    Abraham             Rosenber2                        Newport, RI
129.    Jenold              Rosenberg                        Wan en, RI
130.    Stacy               Ruggiero                         Phoenix, AZ
131.    Ty                  Rustin                           San Antonio, TX
132.    A witness from      Silverscriots
                            Skadden, Arps, Slate, Meager
133.    Keeper of Records
                            an d Flom, LLP
134.    Kendra Marie        Skalnican                        Midland, MI
135.    Brett               Stacey                           Seattle WA
136.    Ryan                Stewa1t                          Encinitas, CA
137.    Witness(s) from     Sti·oz Friedberg
138.    Brett               Szymanski                        Leonard, MI
139.    Stephen             Thomas                           Pittsbur2h, PA
140.    Adam                Toronto                          Irvine, CA

                                            4
       Case 1:16-cr-10343-ADB Document 678-1 Filed 01/15/19 Page 6 of 6



#              First                   Last                   City, State
141.    Tamisan          Witherspoon                 Mobile, Al
142.    Xun              Yu                          Miami. FL
143.    Leslie           Zacks                       Atlanta, GA
144.    Jing             Zhao                        Easton, MD




                                         5
